[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-12305                ELEVENTH CIRCUIT
                                   Non-Argument Calendar            FEBRUARY 28, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                           D.C. Docket No. 1:08-cv-00252-MP-WCS

NANCY CONNER,

lllllllllllllllllllll                                          Plaintiff-Appellant,

                                            versus

MICHAEL J. ASTRUE,
Commissioner of the Social Security Administration,

lllllllllllllllllllll                                          Defendant-Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Northern District of Florida
                                ________________________

                                     (February 28, 2011)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:


         Nancy Conner appeals the district court’s order affirming the
Commissioner’s denial of her application for Social Security Disability Insurance

and Supplemental Security Income benefits, 42 U.S.C. § 1383(c)(3). The

Administrative Law Judge (“ALJ”) denied Conner’s claim, concluding that

Conner’s combination of mental impairments did not satisfy the standard for

disability. On appeal, Conner argues that the ALJ erred in finding her testimony

not credible as to her subjective limitations. Conner further argues that if she had

been deemed credible, the ALJ would be required to find that she was disabled, in

light of the vocational expert’s answer to a hypothetical question that included her

subjective limitations. After a review of the record, we affirm.

                                            I.

       Conner holds a nursing degree and worked as a nurse in various hospitals

until 2005. Conner’s responsibilities included caring for patients, working with

doctors and staff, and supervising three to five people. Conner claims that she

became disabled as a result of anxiety and post-traumatic stress disorder stemming

from her son’s suicide. She filed her claim for disability in April 2005.

       At the administrative hearings,1 Conner testified that she was working once

a week, helping a friend to pack produce for an online store. She said she stopped


       1
        The first administrative hearing took place in February 2007. After the ALJ granted
Conner’s request to undergo an additional psychological evaluation, the hearing was reopened in
May 2007 to admit the testimony of Dr. William Benet.

                                                 2
nursing because it was increasingly difficult for her to get along with her co-

workers and that she could not handle the stress of her position; however, she

admitted that she was not taking any prescribed medication to alleviate the

symptoms and that she had not sought mental health care since 1991. Conner also

testified that she earned some income by watering plants and pet-sitting and that

she occupied her days walking her dogs, visiting a friend, tending to her ten acres

of land, taking care of her animals, reading, surfing the internet, and attending

church weekly. Conner testified that she had tried to work a couple of jobs, as a

cashier and in a clinic, but that she was unsuccessful.

       The ALJ also heard the testimony of Dr. William Benet, a licensed

psychologist, who conducted an evaluation of Conner in May 2007. Dr. Benet

said that persons with Conner’s profile “are likely to be tense, irritable, quick-

tempered and resent authority and the demands of others,” and concluded that she

“should be able to perform work-related tasks involving understanding and

memory, but is likely to be mildly to moderately impaired in her ability to perform

tasks involving sustained concentration and persistence, social interaction, and

adaptation.” Benet’s opinion formed the basis of the ALJ’s residual functional

capacity assessment of Conner.

      The ALJ then heard from a vocational expert about Conner’s ability to

                                           3
obtain work. The ALJ asked the expert whether someone with Conner’s skill

level and limitations could find work besides nursing; the expert responded that

such a person could work as a computer operator, laboratory technician, or film

developer. The ALJ also asked the vocational expert whether, if Conner’s

testimony about her limitations was credible, someone with Conner’s subjective

limitations could find work; he replied that she could not.

      The ALJ credited Conner’s testimony that she was no longer able to work as

a nurse because of her personality disorder and adjustment disorder, but

discredited her testimony that the persistence and intensity of her social limitations

made her unable to perform jobs less stressful than nursing. The ALJ considered

Conner’s own testimony about her lifestyle, daily activities, and recent work

experience as a fruit packer, convenience store clerk, and nurse’s assistant. The

ALJ gave great weight to the opinion of Dr. Benet, that Conner was moderately

limited in her social interactions, but could perform a less stressful job than

nursing. The ALJ concluded that Conner was not disabled because although she

could not continue her past work, there were other jobs available to someone with

her limitations.

      In her administrative appeal, Conner argued that, in light of her multiple

mental-health impairments, the ALJ erred in rejecting her testimony that she was

                                          4
disabled. The Appeals Council denied Conner’s request for review. Conner then

filed a complaint in federal court and the district court affirmed the ALJ’s ruling.

This is Conner’s appeal.

                                         II.

      We review the decision of the ALJ when the ALJ denies benefits and the

Appellate Council denies review of the ALJ’s decision. Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001). We review de novo the district court’s

decision that substantial evidence supports the Commissioner’s decision. Wilson

v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). Substantial evidence is more

than a scintilla, but less than a preponderance. Hale v. Bowen, 831 F.2d 1007,

1011 (11th Cir. 1987). It is such relevant evidence that a reasonable person would

determine adequate to support the conclusion. Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005). However, we will not reweigh evidence,

decide facts anew, or make credibility findings. Id.

                                         III.

      An individual who files an application for Social Security Disability and

Supplemental Benefits must prove that she is disabled. Jones v. Apfel, 190 F.3d

1224, 1228 (11th Cir. 1999); see 20 C.F.R. § 416.912 (1998). “The Social

Security regulations provide a five-step sequential evaluation process for

                                          5
determining if a claimant has proven that she is disabled.” Jones, 190 F.3d at

1228. A claimant must first prove that she has not engaged in substantial gainful

activity. Id. Second, she must prove that she has a severe impairment or

combination of impairments. Id. “If at the third step she proves that her

impairment or combination of impairments meets or equals listed impairment, she

is automatically found disabled regardless of age, education, or work experience.”

Id. “If she cannot prevail . . . , she [proceeds] to the fourth step where she must

prove that she is unable to perform her past relevant work.” Id. “At the fifth step,

the burden shifts to the Commissioner to determine if there is other work available

in significant numbers in the national economy that the claimant is able to

perform.” Id. “If the Commissioner can demonstrate that there are jobs the

claimant can perform, the claimant must prove she is unable to perform those jobs

in order to be found disabled.” Id.

      A claimant bears the initial burden of establishing the existence of a

qualifying disability. Moore, 405 F.3d at 1211. We apply a three-part standard

when a claimant seeks to establish disability through her own testimony regarding

pain or other subjective symptoms. This standard requires:

      (1) evidence of an underlying medical condition and either (2) objective
      medical evidence that confirms the severity of the alleged pain arising
      from that condition or (3) that the objectively determined medical

                                          6
      condition is of such a severity that it can be reasonably expected to give
      rise to the alleged pain.

Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). A claimant’s subjective

testimony is itself sufficient to support a finding of disability if it is supported by

medical evidence and satisfies the pain standard. Foote v. Chater, 67 F.3d 1553,

1561 (11th Cir. 1995).

      Once an impairment has been established, the ALJ should consider the

evidence about the intensity, persistence, and functionally limiting effects of pain

or other symptoms. Id. A claimant’s daily activities may be considered in

evaluating and discrediting a claimant’s subjective complaints.

See Harwell v. Heckler, 735 F.2d 1292, 1293 (11th Cir. 1984). If an ALJ decides

to discredit a claimant’s subjective testimony, the ALJ must clearly articulate

adequate reasons for discrediting the claimant’s allegations of disabling

symptoms. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). The

regulations require the ALJ to give specific reasons if he does not credit the

claimant’s testimony. Hale, 831 F.2d at 1012. A reviewing court will not disturb

a clearly articulated credibility finding without substantial supporting evidence in

the record. Id.

      Here, the ALJ, considering Dr. Benet’s testimony in addition to Conner’s,



                                            7
concluded that her mental impairments affected her ability to interact with her co-

workers and were thus severe enough to interfere with her ability to function in the

workplace. But the ALJ also concluded that these limitations did not render

Conner disabled. The ALJ’s conclusion is supported by substantial evidence,

including Conner’s own testimony, her medical records and mental evaluations,

and the testimony of a vocational expert. The ALJ adopted the medical opinion of

Conner’s limitations that was most favorable to her claim of disability and credited

her claims that she was no longer able to function as a nurse. Additionally, the

ALJ clearly articulated the reasoning for discrediting Conner’s testimony

regarding the intensity, persistence, and limiting effects of her symptoms,

particularly in light of her testimony about her daily activities.

      The ALJ also posed a proper hypothetical to the vocational expert,

comprising all of Conner’s impairments, relevant history, and moderate

limitations. See Vega v. Comm. of Soc. Sec., 265 F.3d 1214, 1220 (11th Cir.

2001). The vocational expert testified that although Conner was no longer able to

practice nursing, she was able to perform a number of jobs in the national

economy. Accordingly, the Commissioner concluded by substantial evidence that,

despite her severe impairments, Conner was not disabled because she retained the

residual functional capacity to perform jobs other than nursing. Conner did not

                                           8
offer any evidence to rebut this finding. Hale, 831 F.2d at 1012. Accordingly, we

affirm the Commissioner’s decision to deny Conner’s claim for benefits.

      AFFIRMED.




                                        9